Citation Nr: 0733835	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as secondary to military sexual 
trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1977 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran had a hearing before the Board 
in July 2007 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A Supplemental Statement of the Case (SSOC) specific to the 
PTSD claim was last issued in January 2007.  Thereafter, 
additional, non-duplicative VA outpatient treatment records 
concerning the continued treatment of the veteran's 
psychiatric conditions were received.  If a Statement of the 
Case (SOC) is prepared before the receipt of further 
evidence, an SSOC must be issued to the veteran, as provided 
in 38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and it is relevant to this issue.  In 
this regard, it is noted that the records include mental 
health treatment notes.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

The veteran alleges he was raped by a male nurse while in the 
military seeking treatment for an injured ankle.  

If a PTSD claim is based on Military Sexual Trauma (MST) or 
personal assault in service, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III at par. 5.14, and Part VI at par. 11.37; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA must make 
all reasonable efforts to obtain the relevant evidence. 
38 C.F.R. § 3.159(c).  As well, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3).  

The veteran was sent a duty-to-assist letters in November 
2004, which included a stressor identification worksheet, but 
the letter did not detail the majority of the information 
above.  Additionally, in July 2004, VA approved for 
publication a new form, VA Form 21-0781a, Statement in 
Support of Claim for Service Connection for Post Traumatic 
Stress Disorder Secondary to Personal Trauma.  The new form 
identifies additional types of documentation that may be used 
to corroborate the occurrence of a stressor involving sexual 
assault, and it lists additional behavior changes or 
experiences that might occur following a sexual assault.  The 
veteran was never sent this new form and, therefore, he 
should be sent and asked to complete a new VA Form 21-0781a.  

The veteran alleges his psychiatric condition has caused at 
least one suicide attempt.  A letter from private doctor, Dr. 
Stecher, Jr., dated August 1999, indicates the veteran was 
hospitalized for "...suicidal ideations and depression 
stemming from problems related to a work comp injury."  It 
appears the veteran applied for workers' compensation 
benefits for a work-related injury later leading to a suicide 
attempt.  The veteran claims this is relevant to his appeal.  
The VCAA emphasizes the need for VA to obtain records from 
other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  Accordingly, the RO should attempt to 
obtain any and all records associated with his workers 
compensation claim.

Finally, the RO should also take this opportunity to obtain 
recent VA outpatient treatment records from March 2007 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the provisions of M21-1, 
Part III at par. 5.14, and Part VI at par. 
11.37, the RO should once again send the 
veteran an appropriate stressor development 
letter.  The appellant should also be notified 
that in-service personal assault may be 
corroborated by evidence from sources other 
than the service records, as defined in 38 
C.F.R. § 3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in the 
notification to the veteran. 

The RO should also send the appellant a new VA 
Form 21-0781a, Statement in Support of Claim 
for Service Connection for Post Traumatic 
Stress Disorder Secondary to Personal Trauma, 
and request he complete it with as much 
specificity as possible.  The RO should inform 
the appellant that if he fails to return any 
form that would provide details regarding the 
in-service stressor event or fails to provide 
information useful to verifying this event, VA 
will have no choice but to proceed to decide 
the case based on the evidence of record.  An 
appropriate period of time should be allowed 
for the veteran to respond and/or submit 
additional evidence.  

2.  Obtain the appellant's medical records 
from the VA Medical Center in Leavenworth, 
Kansas for psychiatric treatment from March 
2007 to the present.  All efforts to obtain VA 
records should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

3.  Contact the appropriate state agency for 
the purpose of obtaining a copy of any 
decision(s) and all medical records relied 
upon in conjunction with the veteran's 
claim(s) and award(s) of Workers' Compensation 
benefits.  Any attempts to obtain records that 
are ultimately unsuccessful, should be 
documented in the claims folder

4.  The RO should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for any 
additional development indicated. The RO 
should then re-adjudicate the claim, 
specifically including consideration of 38 
C.F.R. § 3.304(f); Manual M21-1, Part III, 
5.14(c); and Patton v. West, 12 Vet. App 272 
(1999).  If the benefit sought remains denied, 
the RO should issue an appropriate SSOC and 
provide the veteran and his representative the 
requisite period of time to respond. The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order. No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

